Citation Nr: 1336413	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  06-22 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for postoperative residuals of a right knee injury, including degenerative joint disease.  

2.  Entitlement to an initial compensable rating for residuals of a left ankle fracture, including degenerative joint disease.  

3.  Entitlement to an initial compensable rating for plantar fasciitis of the left foot.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Anthony M. Flamini


INTRODUCTION

The Veteran served on active duty from February 1996 to August 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  Due to the Veteran's subsequent relocation, the appeal was certified for review by the VA Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania.

In December 2007, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

In July 2010, the Board remanded the matter for additional development, including acquisition of medical records and provision to the Veteran of a VA examination.  In July 2011 and October 2012 the Board again remanded the matter, these times for compliance with its prior remand directives regarding procurement of medical records.  Unfortunately, further action to ensure compliance with the Board's remand directives is required.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order).  

The issues of entitlement to service connection for a cardiac disability, claimed as secondary to other service-connected disabilities, and entitlement to a rating in excess of 10 percent for hypertension have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its July 2010 remand, the Board ordered that certain medical records referenced by the Veteran during his December 2007 Board hearing be obtained, including those at medical facilities at Fort Dix, New Jersey.  

In August 2010, a Veterans Services Representative informed the AMC via e-mail that medical records compiled at the Fort Dix VA Community Based Outpatient Clinic had been sent to the Philadelphia VA Medical Center (VAMC), and that Fort Dix's Walson Army Medical Hospital records had been sent to McGuire Air Force Base in New Jersey.

In October 2010, a staff member at the Philadelphia VAMC advised the AMC that no paper records for the outpatient facility at Fort Dix were located at the Philadelphia facility, and that efforts to obtain these records would require an off-site search.  

In November 2010, an individual at the 305th Medical Group at McGuire Air Force Base, New Jersey, informed the AMC that records dating from 1996 and Walson Army Medical Hospital records would be retired to the National Personnel Records Center (NPRC) in St. Louis, Missouri, and that the 305th Medical Group at McGuire Air Force Base only had outpatient records.  She also stated that records from Alta Radiology and Lab had been copied and mailed to VA.  To date, these records have not been associated with the claims file.  

In October 2011, the NPRC advised the AMC that Walson Army Hospital records for the year 2005 had not been retired to that facility.  No further attempts to procure these records were made by the AMC, see 38 C.F.R. § 3.159(c)(2) (providing that VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will end its efforts only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile), and the Veteran was not so notified.  See 38 C.F.R. § 3.159(e).  

In a Supplemental Statement of the Case dated in June 2012, the AMC advised that outpatient records from McGuire Air Force Base had been received on October 6, 2011; however, review of the records shows that these documents are merely photocopies of active duty treatment records from the Dwight D. Eisenhower Army Medical Center at Fort Gordon, Georgia; which were already associated with the claims file and duly noted by the Board in its August 2011 remand.  No medical records from Fort Dix were received, and the Veteran was not so notified.  See 38 C.F.R. § 3.159(e).  The only medical evidence that had been associated with the claims file since the Board's August 2011 remand were duplicate photocopies of active duty treatment records from the Dwight D. Eisenhower Army Medical Center at Fort Gordon, Georgia.  

As such, the Board again remanded the case in October 2012 for compliance with its prior remand directives.  Specifically, the AMC was instructed to obtain all records of medical treatment compiled at medical facilities at Fort Dix during service and at Alta Radiology and Lab after service.  To the extent that the Fort Dix records required an off-site search, such search was to be undertaken.  Additionally, since the file indicated that medical records from Alta Radiology and Lab were sent to VA in October 2010, the AMC was informed that those records must be requested again, as they were not associated with the claims file.  

Pursuant to the Board's October 2012 remand instructions, the AMC sent correspondence to the Philadelphia VAMC in November 2012 and February 2013 requesting that the Veteran's temporary file, or a complete copy of his file, be sent to the AMC so that treatment records from Alta Radiology and Lab could be associated with the claims file.  However, it does not appear as if any communication was ever received in response to these requests.

In October 2012, the AMC contacted the McGuire Ambulatory Care Facility and requested all of the Veteran's medical records as well as mental health records and any service treatment records, to include records from the Alta Radiology and Lab.  In November 2012 and June 2013, the AMC again contacted the 305th Medical Group at McGuire Air Force Base, New Jersey, and requested that all of the Veteran's records, to include records of medical treatment compiled at medical facilities at Fort Dix during service, be provided.  The AMC additionally explained that previous requests for treatment records from the 305th Medical Group resulted in  them being sent treatment records from the Dwight D. Eisenhower Army Medical Center in Fort Gordon, Georgia, which had already been associated with the claims file.  In August 2013, an individual with the 87th Medical Group at the McGuire Ambulatory Care Facility sent records to the AMC again pertaining to treatment performed at the Dwight D. Eisenhower Army Medical Center in Fort Gordon, Georgia, as well as to treatment performed at the Ireland Army Community Hospital at Fort Knox, Kentucky.  However, no treatment records from the Fort Dix Walson Army Medical Hospital or Alta Radiology and Lab were obtained.  

In August 2013, the AMC again contacted the McGuire Ambulatory Care Facility and requested all of the Veteran's medical records as well as mental health records and any service treatment records, to include records from the Alta Radiology and Lab.  Additionally, the facility was asked to provide a negative reply in writing if these records were unavailable or destroyed.  However, in a September 2013 Report of General Information, VA Form 21-0820, an AMC representative indicated that a telephone conversation with a representative from the McGuire Ambulatory Care Facility revealed that they had already sent all the records in their possession.  

The AMC promptly issued a Supplemental Statement of the Case in September 2013 which continued the denial of the Veteran's claims.  Significantly, the AMC never issued of formal finding of unavailability of the Veteran's treatment records; additionally, there is nothing in the claim file to suggest that the Veteran was appropriately notified that the AMC was unable to obtain these additional records.  38 C.F.R. § 3.159(e).

No treatment records from the Fort Dix Walson Army Medical Hospital were received, and the Veteran was not so notified.  See 38 C.F.R. § 3.159(e).  As such, remand for compliance with the Board's 2011 and 2012 remand directives is warranted.  Stegall v. West, 11 Vet. App. 268, 270-71 (remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order).  

In addition, in his September 2013 Written Brief Presentation, the Veteran's representative emphasized that the Veteran had not been provided with a VA examination to assess severity of his various service-connected orthopedic disabilities on appeal since October 2006, suggesting that the severity of the Veteran's disabilities had worsened since that time.  The Board notes that its July 2010 remand instructions directed the AMC to schedule the Veteran for a VA orthopedic examination to determine the severity of his current right knee, left ankle, and left foot disorders in light of the Veteran's reports of an increase in the severity of these disorders.  The Veteran was provided with a VA joints examination in September 2010, at which time his right knee was examined; however, the VA examiner indicated that the Veteran had refused examination of his left ankle and left foot.  However, in light of the fact that over three years has passed since the July 2010 joints examination, the Board finds that the Veteran should be provided with another VA examination to assess the current severity of his service-connected right knee, left ankle, and left foot disabilities.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  Thus, an additional VA examination is required to provide the current picture of the Veteran's service-connected disabilities on appeal.

Accordingly, the case is REMANDED for the following action:

1. Obtain all records of medical treatment generated by Walson Army Medical Hospital at Fort Dix, New Jersey, and by Alta Radiology and Lab.  Once obtained, those records should be made a part of the Veteran's VA claims file.  To the extent that the Walson Army Medical Hospital records require an off-site search, such search must be undertaken.  The file indicates that medical records from Alta Radiology and Lab were sent to VA in October 2010.  Those records are not in the file and must be requested again.

Efforts to obtain these and any other Federal records must continue until the AMC determines that the records sought do not exist or that further efforts to obtain them would be futile.  If, after making reasonable efforts to obtain the identified records, the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claims; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Schedule the Veteran for a VA orthopedic examination to determine the severity of his current right knee, left ankle, and left foot disorders.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted including range of motion testing and X-rays.  When measuring the Veteran's ranges of motion during this VA examination, the examiner should comment on whether the Veteran has additional functional impairment above and beyond any limitation of motion shown, due to the extent of his pain or from weakness/premature fatigability, incoordination, etc., including during times when his symptoms are most problematic ("flare-ups") or during prolonged use.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45 and 4.59.  A complete rationale for any opinion expressed and conclusion reached should be provided.
3.  After completion of the above, adjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an appropriate period of time to respond, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



